Citation Nr: 0611759	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for end stage renal 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The appellant had initial active duty for training (ACDUTRA) 
from October 1981 to February 1982, and then was a member of 
the Army National Guard until March 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in November 2003, and a 
substantive appeal was received in November 2003.  A motion 
for advancement on the docket was granted in April 2006.  


FINDINGS OF FACT

1.  Hypertension did not have its onset during a period of 
ACDUTRA, or within one year of a period of ACDUTRA lasting 
more than 90 days.  

2.  End stage renal disease did not have its onset during a 
period of ACDUTRA, or within one year of a period of ACDUTRA 
lasting more than 90 days.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101(24), 1110, 1112, 1113 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  End stage renal disease was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a January 2002 VCAA 
letter, the claimant was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2002, which was prior to the 
April 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and private treatment records.  As in 
this case, where there is no showing of an injury or disease 
in service or a link between the claimant's current 
disability and his active service, a VA medical examination 
is not necessary.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the claimant suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, including hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Hypertension

The appellant is claiming service connection for 
hypertension.  The appellant's service medical records from 
1981 to April 1989 are silent with respect to any treatment 
or diagnosis of hypertension during ACDUTRA.  The Board notes 
that personnel records clearly indicated that the appellant 
was inactive and did not perform ACDUTRA from February 1990 
to March 1993, prior to being discharged from the Army 
National Guard.  Further, the appellant's only period of 
ACDUTRA that meets the 90-day requirement for presumption of 
service connection under 38 U.S.C.A. § 1101 is the initial 
ACDUTRA from October 1981 to February 1982.  

Private treatment records from February 1989 to January 2002 
have been reviewed.  A July 1992 treatment record indicated 
hypertension was diagnosed in January 1991, nine years after 
the initial ACDUTRA.  The remaining records showed continuing 
treatment for hypertension, but do not offer an opinion as to 
etiology. 

Therefore, based on the medical evidence of record, the Board 
concludes that service connection for hypertension is not 
warranted.  There is no evidence that hypertension was 
incurred in or aggravated during the appellant's ACDUTRA.  
Further, the service incurrence of hypertension may not be 
presumed because there is no medical evidence of hypertension 
within one year of the appellant's initial ACDUTRA.  
Moreover, the medical evidence of record does not establish a 
link between the appellant's hypertension and his ACDUTRA.  
Thus, a preponderance of the evidence is against the 
appellant's claim for hypertension.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

End Stage Renal Disease

The appellant is also claiming service connection for end 
stage renal disease.  Again, the appellant's service medical 
records are silent for any treatment or diagnosis of renal 
disease during ACDUTRA.  

The first post service treatment record concerning renal 
failure is in July 1996, 14 years after the appellant's 
initial ACDUTRA.  Further, a March 1997 private medical 
record indicated that the appellant's end stage renal disease 
was due to his hypertension, which was determined above to 
not be related to service.   

Therefore, based on the medical evidence of record, the Board 
concludes that service connection for end stage renal disease 
is not warranted.  There is no evidence that end stage renal 
disease was incurred in or aggravated during the appellant's 
ACDUTRA.  Further, the service incurrence of end stage renal 
disease may not be presumed because there is no medical 
evidence of end stage renal disease within one year of the 
appellant's initial ACDUTRA.  Moreover, the medical evidence 
of record does not establish a link between the appellant's 
end stage renal disease and his ACDUTRA, but rather provides 
that the appellant's end stage renal disease is due to his 
hypertension, which is not related to service.  Thus, a 
preponderance of the evidence is against the appellant's 
claim for end stage renal disease.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


